Taxes; income tax; deficiency; claim fending before Tax Court; Court of Claims jurisdiction. — On October 6, 1976 the court entered the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
“This income tax case comes before the court on defendant’s motion for summary judgment and plaintiff’s motion *342for suspension of proceedings. These motions have been considered without oral argument.
“The case is a companion to Dorsey v. United States, ante at 339, and raises the identical question on facts which are practically identical (except for the amounts involved). There is no distinction beween the cases, as to the issue now before us, and the parties make precisely the same arguments. Our order in Dorsey v. United States, supra, is controlling.
“it is therefore ordered AND concluded that defendant’s motion for summary judgment is granted, plaintiff’s motion for suspension of proceedings is denied, and the petition is dismissed under section 7422 of the Internal Revenue Code.”